Citation Nr: 0822300	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  04-29 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
November 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from June 2003 and August 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
declined to reopen the veteran's claim of entitlement to 
service connection for a low back disability, and denied his 
claims of entitlement to service connection for depression 
and anxiety.  The veteran testified before the Board in a 
February 2008 hearing that was held via videoconference from 
the RO.

The issue of entitlement to service connection for a low back 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a low back 
disability was previously denied in a July 1993 rating 
decision.  The veteran was notified of the decision, but 
failed to perfect an appeal.

2.  The evidence received since the July 1993 decision is 
new, in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the veteran's claim for service connection for a low back 
disability.

3.  In the February 2008 hearing before the Board, the 
veteran withdrew his appeals concerning entitlement to 
service connection for anxiety and depression.

CONCLUSIONS OF LAW

1.  The July 1993 rating decision that denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2007).

2.  New and material evidence has been received to reopen 
service connection for a low back disability.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for depression 
have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).

4.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for anxiety 
have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for a low back disability was previously 
denied in a July 1993 rating decision.  The July 1993 rating 
decision indicated there was no service medical record 
evidence of symptoms in service, and no competent medical 
evidence that the low back disability that was first 
diagnosed after service was related to service.   

Although the June 2003 rating decision on appeal determined 
that new and material evidence sufficient to reopen the claim 
had not been received, the Board must consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The veteran's claim was originally denied in a July 1993 
rating decision.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  Thus, 
the July 1993 decision became final because the veteran did 
not file a timely appeal.

The claim for service connection for a low back disability 
may be reopened if new and material evidence is received.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The veteran 
filed this application to reopen his claim in January 2002.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision in July 1993 consisted of the veteran's service 
medical records, post-service treatment records, and the 
veteran's own statements.  The RO found that the veteran's 
low back disorder was not incurred in or aggravated by his 
service.  Accordingly, his claim for service connection for a 
low back disability was denied.  In January 2002, the veteran 
applied to reopen service connection.

After a review of all the evidence, the Board finds that the 
evidence received since the last final decision in December 
2001 is not cumulative of other evidence of record, relates 
to an unestablished fact, and raises a reasonable possibility 
of substantiating his claim.  Newly received evidence 
includes two statements dated in February 2008 from the 
veteran's friend and a family member, in which the friend and 
family member tend to show continuous post-service symptoms 
of low back problems since service.  The additional evidence 
also includes the veteran's personal hearing testimony of 
having initially sustained an injury of his back as a result 
of the 31 parachute jumps he completed during his period of 
active service, and of having re-injured his low back while 
on active duty for training in August 1989.  

The Board finds that these lay statements and personal 
hearing testimony addressing in-service symptoms of low back 
problems and continuous post-service symptoms of low back 
problems are both new and material, as they tend to show in-
service symptoms related to injuries.  Additionally, the 
evidence of continuous post-service symptoms tends to support 
the contention of nexus to service.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (Lay evidence is one type of 
evidence that must be considered, if submitted, when a 
veteran's claim seeks disability benefits).  

The lay statements and testimony have been presumed credible 
for the purpose of determining whether to reopen the claim.  
The new evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.303.   New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claim for service connection for a low back 
disability is reopened.  To that extent only, the claim is 
allowed.



Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2007).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal 
personally filed by the appellant without his express written 
consent.  38 C.F.R. § 20.204(c) (2007).

In May 2006, the veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, perfecting his appeals as to the 
issues of entitlement to service connection for depression 
and anxiety, as identified in the May 2006 statement of the 
case.  At his February 2008 hearing before the Board, the 
veteran stated that he was withdrawing the appeals as to the 
issues of entitlement to service connection for depression 
and anxiety.  The Board finds that the veteran's statement 
indicating his intention to withdraw the appeals as to the 
issues, once transcribed as a part of the record of his 
hearing, satisfies the requirements for the withdrawal of a 
substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  
Additionally, in a statement received in March 2008, the 
veteran again stated that he was withdrawing those appeals.

As the appellant has withdrawn his claims for service 
connection for depression and anxiety, there remains no 
allegation of errors of fact or law for appellate 
consideration concerning these issues.  The Board, therefore, 
has no jurisdiction to review the veteran's depression and 
anxiety claims and must dismiss the issues.  


ORDER

Service connection for a low back disability is reopened; to 
that extent only, the appeal is allowed.

The claim for service connection for depression is dismissed.  

The claim for service connection for anxiety is dismissed.  
REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for a low back 
disability.

First, the record reflects that the veteran was awarded 
disability benefits by the Social Security Administration in 
a November 2006 decision, based, in part, on his low back 
disability.  Because the records upon which this grant of 
benefits was based are not included in the claims folder, 
these should be obtained on remand.

Next, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran 
contends that he initially sustained an injury of his back as 
a result of duties involving parachute jumps during his 
period of active service, and that he re-injured his low back 
while on active duty for training in August 1989.  The record 
reflects that the veteran was awarded the parachute badge, 
certifying that he completed parachute jumps in service.  His 
service medical records, however, do not demonstrate 
treatment or complaints of low back pain.  The veteran has 
not yet been afforded a VA examination in conjunction with 
his current claim.  As the veteran contends that his current 
low back disability is related to his service, and it remains 
unclear to the Board whether the veteran's current back 
disability may be related to in-service duties involving 
parachute jumps, the Board finds that a remand for an 
examination and opinion is required.  38 C.F.R. § 3.159(c)(2) 
(2007); McClendon v. Nicholson, 20 Vet. App. 79 (2006); 
Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security 
Administration and request that agency 
to provide a copy of the medical 
records upon which the November 2006 
decision was based.

2.  After obtaining the above records, 
schedule the veteran for an orthopedic 
examination for the purpose of 
obtaining an opinion as to whether it 
is as likely as not that the veteran's 
current lumbar spine disability is 
related to his active service.  The 
examiner should specifically opine as 
to whether it is as likely as not (50 
percent probability or greater) that 
the veteran's the veteran's current 
lumbar spine disability is related to 
the trauma sustained in service as a 
result of numerous parachute jumps.  
The examiner should additionally render 
an opinion as to whether it is as 
likely as not (50 percent probability 
or greater) that the veteran sustained 
additional injury of his low back 
during active duty training in August 
1989, to which his current low back 
disability may be related.  In this 
regard, the examiner should consider 
the veteran's statements regarding the 
incurrence of the back disability, in 
addition to his statement regarding the 
continuity of symptomatology, as well 
as the lay statements provided by the 
veteran's friends and family members 
regarding the incurrence of the injury 
and the continuity of symptomatology.  
The examiner should also provide an 
opinion as to the approximate date of 
onset of the veteran's current low back 
disability.  The claims file must be 
made available to and be reviewed by 
the examiner and the examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
rationale for all opinions must be 
provided.

3.  Then, readjudicate the claim for 
service connection for a low back 
disability.  If action remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


